DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1 and 2 were amended, claims 8-20 were canceled, and new claims 21-23 were added in the reply filed November 23, 2021.  Claims 1-7 and 21-23 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejections made under § 102 have been fully considered but are moot in view of the new grounds of rejection.  Applicant's characterizations of Cecchet also do not support the assertion that it is "the opposite of the claimed system" (Remarks, 7).  Cecchet's client device still receives data that is transmitted from the parking controller (albeit from an intermediary).  It does not send data from the client device to the parking controller, but that is not required by the claims. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim terms "attached" (as it pertains to the parking controller), "pavement," and "directly."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a parking controller configured to be attached to a pavement of a parking space."  While a parking controller is generally supported, there is no mention of it being attached to a pavement of a parking space.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claim 1 recites "the parking controller wirelessly sends a signal, directly to the client device, so that a parking application associated with the client device determines a location of the parking controller."  The Specification provides that: "In another embodiment, the client device 106 can receive the wireless signal from the parking controller 109." ¶ 0037.  This broad passage does not exclude the presence of any intervening hardware, and as such does not support that the parking controller wirelessly sends a signal directly to the client device.  When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added).  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 



The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites "the data includes at least one of a combination of (1) client device account data, (2) parking map data, (3) reservation data, (4) transaction data, and (5) performance data."  The phrase at least one of a combination of is confusing because it is not clear if the claim requires only one or a combination of two or more of these elements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchet, U.S. Pat. Pub. No.  2013/0106621 (US PGPUB Citation 1 of the IDS filed 10/3/2018) in view of Lee, et al., Smart parking system for Internet of Things, IEEE 
As per claim 1, Cecchet teaches a smart parking space system, comprising: a parking controller configured to be attached to a pavement of a parking space (Fig. 1—11; ¶ 0017); a base station controller configured to: receive a wireless signal from a parking controller located at a parking space (Fig. 1—12; ¶ 0022); determine a received signal strength indicator (RSSI) from the wireless signal (¶¶ 0021-22); and identify a presence of a vehicle located at the parking space based at least in part on the RSSI (¶¶ 0021-22); a remote computing device configured to receive data from the base station controller (¶ 0032) and to wirelessly exchange information with a client device associated with the vehicle (¶¶ 0033-34, 75), wherein the parking controller wirelessly sends a signal (¶¶ 0018-19), so that a parking application associated with the client device determines a location of the parking controller (¶¶ 0028, 46-48). 
Cecchet does not explicitly teach the parking controller sends the signal directly to the client device, which is taught by Lee (§ II.—"The sensor motes are deployed on the parking lot, which are monitoring the vehicle existence on each parking slot and are sharing with customer smartphone.").  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Lee—namely, to use convenient smart device communications such as Bluetooth (see § IV.).  One of ordinary skill would have recognized that the parking controller could send signals directly to the client device through routine engineering producing predictable results.  They are all modern devices capable of transmitting data to each another, and rearranging their signal transmissions among one another is not inventive.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (rearrangement of parts would not have modified the operation of the prior art device).  
As per claim 2, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the base station controller is further configured to communicate a parking occupancy associated with the parking space to the remote computing device in response to the identification of the presence of the vehicle (¶ 0032). 
As per claim 3, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches identifying the presence of the vehicle located at the parking space further comprises determining that the RSSI decreases below a threshold (¶ 0024). 
As per claim 4, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the parking controller comprises a first parking controller, and wherein identifying the presence of the vehicle located at the parking space is further based at least in part on the RSSI received from the first parking controller (¶¶ 0021-22).  Cecchet does not explicitly teach also basing it on data from a second parking controller.  However, It would have been prima facie obvious to incorporate this element because it merely a duplication of the first parking controller where both are serving the same function.  One of ordinary skill would have recognized that adding a second parking controller to receive further data about the parking space would not yield any unpredictable results.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
As per claim 5, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the wireless signal comprises a unique controller identifier associated with the parking controller transmitting the wireless signal (¶ 0018). 
As per claim 6, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the base station controller is located at a parking facility (Fig. 1—12; ¶ 0015). 
As per claim 7, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the wireless signal is received over a Bluetooth protocol (¶ 0059). 
As per claim 21, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the data includes at least one of a combination of (1) client device account data (¶¶ 0043, 55-56), (2) parking map data (¶¶ 0032-33, 78), (3) reservation data, (4) transaction data (¶¶ 0043, 55-56), and (5) performance data (¶¶ 0032-33, 78).
As per claim 22, Cecchet in view of Lee teaches claim 1 as above.  Cecchet further teaches the parking application, which resides in the remote computing device and the client device 
As per claim 23, Cecchet in view of Lee teaches claim 22 as above.  Cecchet further teaches the base station controller sends a signal to the client device so that the parking application determines a location of the client device relative to the parking space (¶¶ 0034, 46-48).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628